Case 1:20-cr-00055-LG-JCG Document 28 Filed 08/03/20 Page 1 of 7




                                                             81,7('67$7(6',675,&7&2857
                                                            6287+(51',675,&72)0,66,66,33,


                                                                    FILE D
                                                                     Aug 03 2020
                                                              $57+85-2+16721&/(5.
                                                                            
Case 1:20-cr-00055-LG-JCG Document 28 Filed 08/03/20 Page 2 of 7
Case 1:20-cr-00055-LG-JCG Document 28 Filed 08/03/20 Page 3 of 7
Case 1:20-cr-00055-LG-JCG Document 28 Filed 08/03/20 Page 4 of 7
Case 1:20-cr-00055-LG-JCG Document 28 Filed 08/03/20 Page 5 of 7
Case 1:20-cr-00055-LG-JCG Document 28 Filed 08/03/20 Page 6 of 7
Case 1:20-cr-00055-LG-JCG Document 28 Filed 08/03/20 Page 7 of 7
